DETAILED ACTION
This is the Office action based on the 13536267 application filed June 28, 2012, and in response to applicant’s argument/remark filed on April 22, 2021. Claims 1, 4-11, 13 and 23-33 are currently pending and have been considered below. Applicant’s cancellation of claims 2-3, 12, 14-22, 34 and withdrawal of claims 7, 9-11 and 13 acknowledged.  	
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.
Claim Interpretations
The specification discloses in paragraph 0025 that “(n)ames of compounds (e.g. GaAs, AllnP, GalnP, AIGaAs, GaPSb, AlPSb and combinations thereof for lattice compounds lattice matched to GaAs, or InP, InGaAs, AllnP, GalnP, InAs, InSb, GaP, lattice matched to InP) are assumed to be in the stoichiometric ratio needed to achieve lattice matching or strain, as inferred from the surrounding text. For example, to lattice match InGaP to InP, the composition is lno.53 Gao.47 As. AIGaAs (i.e. AlxGai-xAs) is an interesting example because it is nearly lattice matched to GaAs across the entire composition range of 0<X<1”. The specification further discloses in paragraph 0017 that “(t)hese growth substrates may include single crystal wafers, which can be used for creating a perfect lattice and structural support for the epitaxial growth of active layers, also known as "epilayers."” (all emphases added).   However, the specification fails to define the metes and bounds for the terms “perfect lattice”, “lattice matched”, “nearly lattice matched”, and “strain”.  For the purpose of examining it will be assumed that “lattice matched” mean 100% lattice matching and anything less than 100% lattice matching is considered “strain”.
The specification discloses in paragraph 0041-0042 that “(i)n one embodiment, the first protective layer is positioned above the growth substrate, the second protective layer is positioned above the first protective layer, the third protective layer is positioned above the second protective layer, and the sacrificial layer is positioned above the third protective layer. The protective layers may comprise lattice matched compounds and/or strained layers. Regardless of whether the first protective layer is lattice matched or strained,...” (emphasis added). For the purpose of examining it will be assumed that an epitaxial layer is lattice matched means the epitaxial layer is 100% lattice matched to the substrate that it grows on, and an epitaxial layer is strained means the epitaxial layer is less than 100% lattice matched to the substrate that it 
Claim 4 recites “(t)he method of claim 1, wherein at least one of the at least first second, and third protective layers is strained”.  For the purpose of examining this will be interpreted as at least one of the first, second, and third protective layers is strained from being not 100% latticed matched to the substrate that they grow on.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1, 4-6, 8 and 23-33 rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ghyselen et al. (U.S. PGPub. No. 20050170611), hereinafter 
--Claims 5, 23, 24: Ghyselen further teaches that the buffer layer may be selectively etched back during the recycling so that only the growth substrate is recycled and the buffer layer is removed ([0013, 0164-0165]). In one example, Ghyselen teaches that an etching selectivity of 1:1000 ([0176]).  Therefore, the etching selectivity is a result-effective variable, and it would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to have an etching selectivity of 10:1, 100:1 or 1000:1 or greater between the protective layer and the substrate since it has been held that where the general conditions of a claim are the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
--Claim 8: Ghyselen further teaches that the growth substrate may be GaAs ([0028]) and the buffer layer may be InGaAs ([0217, 0220]). --Claims 27, 28, 29, 30, 32: Ghyselen further teaches that the multilayer structure may comprise layer 3A formed on the buffer layer, layer 2 formed on layer 3A, and layer 3B formed on layer 2 (Fig. 2a, [0142-0143]), wherein the material of layer 3B is selected so that it may be removed selectively with respect to other layers adjacent to it ([0157]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to use a multilayer comprising sequentially a GaAs growth substrate, and a GaInP layer sandwiched between two AlInP layers, then a layer 3B in the invention of Ghyselen because Ghyselen teaches that those are possible combinations, as explained above. --Claim 33: Ghyselen further teaches that the etching may uses HCl ([0111]).

Response to Arguments
 Applicant's arguments filed April 22, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the taking off method taught by Ghyselen does not release the cell, this argument is not persuasive.  Since Applicant fails to define the cell, the substrate 5 taught by Ghyselen is considered equivalent to the cell 5 in claim 1.  It is noted that Takamoto teaches that this cell may be made by using an epitaxial 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713